          5:18-bk-70162 Doc#: 35 Filed: 10/03/18 Entered: 10/03/18 17:44:05 Page 1 of 1


                                IN THE UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF ARKANSAS
                                         FAYETTEVILLE DIVISION


IN RE:  JAMES CALVIN NELSON and CHRISTINA JEANNETTE                                           Case No.: 5:18-bk-70162 B
NELSON,                                                                                                       Chapter 13

                                         TRUSTEE'S MOTION TO DISMISS

    Joyce Bradley Babin, Chapter 13 Standing Trustee, for her Motion to Dismiss, states:

    1. An Order was entered on June 27, 2018 requiring the debtor to file a modification to the plan within 90 days .

    2. A modified plan has not been filed, and the Debtors have not requested an extension of time within which to make

such modification.

    WHEREFORE, the Trustee prays for an order dismissing this case, and for all other just, proper, and equitable

relief.




                                                                                 /s/ Joyce Bradley Babin
                                                                                  Joyce Bradley Babin
                                                                               Chapter 13 Standing Trustee

                                            CERTIFICATE OF SERVICE

   The undersigned certifies that a copy of the foregoing document was served on the Debtors' attorney and any other
ECF Filing Users through Notice of Electronic Filing (ECF) and on the Debtors and any other non-ECF Filing Users by
U.S. Mail, postage prepaid, as further listed below, on October 03, 2018.

                                                                                 /s/ Joyce Bradley Babin
                                                                                   Joyce Bradley Babin

James Calvin Nelson and Christina Jeannette Nelson
1307 Convair St.
Bentonville, AR 72712




                                                                                                                  tr / 187
